Citation Nr: 0332774	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for allergic 
sinusitis, currently rated as zero percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service that included 
periods from July 7, 1975 to May 22, 1979, and from August 
13, 1987 to October 30, 1997.  Prior to August 13, 1987, the 
appellant had 9 years, 9 months, and 25 days of active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

By the August 2000 rating action, the RO denied the following 
claims:  (1) entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), with obstructive sleep 
apnea, (2) entitlement to an increased rating for major 
depression, (3) entitlement to an increased rating for 
allergic sinusitis, (4) entitlement to an increased rating 
for hemorrhoids, and (5) entitlement to TDIU.  In October 
2000, the appellant filed a Notice of Disagreement (NOD) with 
respect to all of the above claims.  A Statement of the Case 
(SOC) was issued in June 2001.  

By a June 2001 rating action, the RO increased the disability 
rating for the appellant's service-connected COPD, with 
obstructive sleep apnea, from 50 percent to 60 percent 
disabling.  The RO also increased the disability rating for 
the appellant's service-connected hemorrhoids, from zero 
percent to 10 percent disabling.  Thereafter, in the 
appellant's substantive appeal (VA Form 9), dated in July 
2001, the appellant withdrew his claims for higher ratings 
for COPD and for hemorrhoids.  However, in an August 2001 
Statement in Support of Claim (VA Form 21-4138), the 
appellant indicated that he had not intended to withdraw his 
appeal for an increased rating for hemorrhoids, and requested 
that his appeal regarding his increased rating for 
hemorrhoids be continued.  Consequently, all of the 
aforementioned issues are before the Board except for the 
appellant's claim for an increased rating for COPD with 
obstructive sleep apnea.  

In the appellant's July 2001 substantive appeal, he requested 
a hearing at the RO before a member of the Board.  However, 
in a Statement in Support of Claim (VA Form 21-4138), dated 
in August 2001, the appellant withdrew his request for a 
Travel Board hearing.  


REMAND

In the instant case, the appellant contends that his current 
ratings are not high enough to compensate him for the 
disability caused by his major depression, hemorrhoids, and 
allergic sinusitis.  

In November 1999, the appellant underwent a VA psychiatric 
examination.  At that time, he stated that he was married 
with four children.  The appellant indicated that he had not 
worked since the summer of 1999, and that he had recently had 
an increase in irritability.  According to the appellant, 
much of his stress was related to his inability to support 
his family.  He reported that he was participating in VA 
vocational rehabilitation and was attending college.  Upon 
mental status evaluation, the appellant's mood was anxious 
and his speech was mildly pressed in rate of production and 
tone.  There was no report of psychotic phenomena.  However, 
the appellant had some strongly ideation concerning his 
frustration in obtaining adequate support from VA.  Thought 
content, in general, was relevant, coherent, and non-bizarre.  
The diagnoses were the following:  (Axis I) major depression, 
(Axis III) (1) obesity, (2) COPD, (3) hemorrhoids, (Axis IV) 
psychosocial stressors which included financial and 
occupational difficulty, difficulties with primary and 
secondary support groups, difficulties in dealing with 
institutional structure of VA; severity of stressors was 
moderate to severe, and (Axis V) Global Assessment of 
Functioning (GAF) score of 47.  

A VA examination was conducted in November 1999.  At that 
time, it was noted that the appellant used hydrocortisone 
rectal suppositories for hemorrhoids twice a day.  The 
appellant stated that he had a chronic problem with 
constipation.  He indicated that he took medication daily to 
help soften his stool.  The appellant noted that he used 
hemorrhoidal cream, and that once a week with bowel 
movements, he would find blood in the commode.  The examining 
physician reported that a rectal examination was attempted 
and that he was unable to detect any protruding hemorrhoids 
on a visual examination.  The examiner revealed that on 
initial attempt, he was not able to go past the rectal 
sphincter as the appellant was complaining of discomfort and 
declined further examination.  Thus, the examiner stated that 
due to the appellant declining a complete examination, and 
with no hemorrhoids on visual examination, he was unable to 
say that the appellant had hemorrhoids.  

In December 1999, the appellant underwent a VA sinus 
examination.  At that time, he stated that he had sphenoid 
sinusitis in 1990, and that he underwent a septorhinoplasty 
at some time in either 1989 or 1990.  The appellant indicated 
that in approximately 1993 or 1994, he underwent functional 
endoscopic sinus surgery.  He noted that although he 
experienced some improvement of his symptoms following his 
surgeries, he still suffered from intermittent nasal 
congestion, post-nasal drip, and recurrent infections.  
According to the appellant, he had had allergic rhinitis 
since the early 1990's.  The ear, nose, and throat 
examination revealed both ear drums to be normal.  The 
remainder of the nose and throat examination was within 
normal limits.  It was noted that the appellant underwent a 
septorhinoplasty in the early 1990's and was currently well 
healed, with no apparent sequelae or complication.  
Nevertheless, he still continued to have recurrent allergic 
rhinitis and intermittent sinusitis.  

A VA psychiatric examination was conducted in January 2001.  
At that time, the appellant stated that he was still 
attending Webster University, working on a business degree, 
and continuing with vocational rehabilitation.  He indicated 
that he had been trying unsuccessfully to obtain employment.  
The appellant noted that he did not have suicidal thoughts.  
However, he reported that he had angry outbursts and had his 
daughter temporarily taken away from him by "DCFS" because 
in a rage, he "kicked her in the butt."  According to the 
appellant, his 14-year old daughter was now back with the 
family.  The appellant revealed that his sleep was poor, and 
that he had constant intrusive thoughts, primarily with VA as 
content.  No hallucinations or delusions were noted.  

Upon mental status evaluation, the appellant was oriented to 
time, place, and person.  The appellant had concerns with his 
disability, and because of that, he was at times unresponsive 
to questions, and had to be steered back to the questions at 
hand.  The examining physician stated that the appellant 
appeared somewhat more upset during the interview than was 
described by the examiner from his previous interview in 
November 1999.  The appellant's affect was friendly and 
cooperative, and some labile mood was noted.  The appellant 
cried when asked to think about the future.  There were no 
hallucinations, delusions, or psychosis.  According to the 
examiner, the appellant appeared to have a severe depression, 
with intrusive thoughts present.  The examiner noted that a 
Beck depression index of 32 placed the appellant in the 
severely depressed range.  The diagnoses were the following:  
(Axis I) major depressive disorder, (Axis IV) financial 
problems, and (Axis V) GAF score of 40, which showed some 
deterioration from the last examination.  

A VA examination was conducted in January 2001.  At that 
time, the pertinent preliminary diagnosis was internal 
hemorrhoids with chronic bleeding, pain, and itching.  In 
addition, the appellant underwent a general VA examination.  
At that time, the appellant stated that in regard to his 
hemorrhoids, he had continued pain, with severe itching and 
perfuse bleeding of his hemorrhoids, occurring at least once 
per week with blood in the stools.  The appellant indicated 
that he used hemorrhoid cream almost daily.  He noted that he 
occasionally had to wear a pad or a wad of toilet tissue in 
the anal region because of bleeding which usually flared 
after bowel movements.  According to the appellant, he took 
medication daily for his hemorrhoids, and used over-the-
counter fiber tablets daily.  

Upon physical examination, there were no external hemorrhoids 
visible.  The sphincter tone was normal.  There were internal 
hemorrhoids present at the two o'clock and four o'clock 
positions which were moderately sized.  Removal of the gloved 
finger brought traces of bright red blood, and the stool 
tested positive for occult blood.  It was noted that the 
complete blood count (CBC) was within normal limits.  No 
diagnosis was provided.  

In January 2001, the appellant underwent a VA sinus 
examination.  At that time, he stated that he had had 
sinusitis and intermittent nasal stuffiness over the past 
approximately 10 years.  The appellant indicated that his 
sinusitis required antibiotic treatment about three times a 
year.  The physical examination revealed both eardrums to be 
normal.  The remainder of the nose and throat examination was 
within normal limits.  The pertinent diagnosis was that the 
appellant had had intermittent chronic recurrent sinusitis 
for about 10 years requiring antibiotic therapy about three 
times per year.  

In August 2001, the RO received outpatient treatment records 
from the Heartland East VA Medical Center (VAMC), from 
December 1997 to January 2001.  The records show that in June 
2000, the appellant was treated after complaining of chronic 
sinusitis and presenting with nasal stuffiness, frontal 
headache, cough, with minimal sputum, and no fever.  The 
impression was chronic sinusitis.  The examining physician 
noted that the appellant had not been taking medication for 
some time.  The examiner further indicated that the appellant 
was to restart medication, including steroid inhalers.  The 
records also show that on August 8, 2000, the appellant was 
treated after complaining of a stuffy nose, post-nasal drip, 
headache, and a cough with sputum.  Following the physical 
examination, the appellant was diagnosed with frontal and 
maxillary sinusitis.  It was noted that the appellant's 
sinusitis would be treated with antibiotics.  According to 
the records, on August 23, 2000, the appellant had 
maxillofacial x-rays taken.  The x-rays were interpreted as 
showing the following: (1) right sphenoid and right maxillary 
sinusitis, and (2) mucocele or polyp in the right maxillary 
sinus, cannot be differentiated.  The records further reflect 
that in February 2001, the appellant was treated after 
complaining of nasal stuffiness, with white/green drainage, 
post-nasal drip, and a cough with sputum.  The pertinent 
diagnosis was frontal and maxillary sinusitis/chronic 
sinusitis, with symptoms of an upper respiratory infection, 
fever, and purulent sputum.  

In a Special Report of Training (VA Form 28-1905d), dated in 
February 2002, Ms. D.E.G., a vocational rehabilitation 
counselor, stated that in December 2001, the appellant had 
graduated from Webster University with a Master's Degree in 
management.  Ms. G. indicated that in October 2001, the 
appellant started working at a casino in St. Louis as an 
administrator of policy and procedures.  According to Ms. G., 
the appellant was earning $37,000 dollars and had excellent 
benefits.  Ms. G. reported that the appellant's current job 
was commensurate with his rehabilitation plan and, as such, 
his case was being closed.  

In April 2002, the RO received outpatient treatment records 
from the St. Louis VAMC, dated from August 2000 to April 
2002.  The records show continuing treatment for the 
appellant's service-connected sinusitis.  

In October 2003, the appellant submitted directly to the 
Board outpatient and inpatient treatment records from the St. 
Louis and Heartland East VAMCs, dated from August to October 
2003, and a copy of a U.S. Department of Labor, Certification 
of Health Care Provider (Form WH-380), dated in October 2003.  
The VAMC records show that the appellant was hospitalized 
from September 11 to September 15, 2003 for depression.  Upon 
his admission, it was noted that he had been transferred from 
the John Cochran VAMC where he had been admitted for 
investigation of skin lesions.  It was further noted that 
according to the appellant, he had been recently diagnosed 
with skin cancer, and that while at the John Cochran VAMC, he 
was diagnosed as having possible cancer of the vocal cords, 
and he "lost it," and became very depressed.  While he was 
hospitalized, his GAF score was 50.  Upon his discharge, he 
was diagnosed with the following:  (Axis I) major depression, 
(Axis III) history of skin cancer, hypercholesterolemia, and 
elevated triglycerides, (Axis IV) moderate, and (Axis V) GAF 
score of 55.  The outpatient and inpatient treatment records 
from the St. Louis and Heartland East VAMCs also reflect 
continuing treatment for the appellant's service-connected 
sinusitis.  

The copy of a U.S. Department of Labor, Certification of 
Health Care Provider (Form WH-380), shows that in October 
2003, the appellant underwent a physical examination.  At 
that time, the examining physician stated that the appellant 
had a long history of depression, previously well controlled, 
but exacerbated by recently diagnosed skin cancer.  The 
examiner noted that the appellant had also been recently 
discharged from an inpatient psychiatric hospitalization.  
According to the examiner, the appellant required outpatient 
group treatment for a period of eight weeks.  He noted that, 
based on the appellant's past history, the appellant would be 
expected to function well after his depression and anxiety 
were treated.  It was the examiner's opinion that, depending 
on the stress level of the position, the appellant might be 
able to work part time during his eight-week period of 
treatment.  According to the examiner, sales/customer service 
work would be difficult for the appellant given his current 
depression and anxiety, as would dealing with shoplifters.  

In this case, the Board notes that the appellant has 
contended that his service-connected major depression has 
made it difficult from him to obtain employment.  In this 
regard, the Board observes that upon a review of the two VA 
examination reports which were received during the period of 
time when the appellant was unemployed, dated in November 
1999 and January 2001, the appellant's GAF score decreased 
from 47 to 40.  However, the Board observes that as stated 
above, in October 2001, the appellant started working at a 
casino in St. Louis as an administrator of policy and 
procedures.  In addition, the Board notes that although the 
appellant is currently employed, it appears that he could 
only work part-time for an eight week period of time 
beginning in October 2003, due to a recent exacerbation of 
his diagnosed depression.  Thus, in view of the appellant's 
decreasing GAF score, but recent employment, and in light of 
his recent psychiatric hospitalization in September 2003, the 
Board believes that the level of disability attributable to 
the service-connected major depression is best evaluated only 
after a detailed VA psychiatric examination.  

The Board also notes that as previously stated, the 
appellant's service-connected hemorrhoids have been assigned 
a 10 percent disability rating under Diagnostic Code 7336.  
Under Diagnostic Code 7336, mild or moderate hemorrhoids are 
evaluated as zero percent disabling.  Hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue evidencing frequent recurrences are evaluated as 10 
percent disabling.  External or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures are evaluated as 20 percent disabling.  38 C.F.R. § 
4.114, Code 7336 (2002).  Thus, in light of the above and the 
appellant's January 2001 VA examination which showed two 
moderately sized hemorrhoids and occult blood, the Board is 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
current severity of the appellant's service-connected 
hemorrhoids.  

In addition, as previously stated, the RO has assigned a zero 
percent disability rating under Diagnostic Code 6514 for the 
appellant's service-connected sinusitis.  The general rating 
formula for sinusitis (Diagnostic Code 6510 through 6514) now 
provides a noncompensable rating when the sinusitis is 
detected by X-ray only.  A 10 percent rating requires one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (less than four to six weeks) antibiotic treatment 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. It should be noted that an 
incapacitating episode of sinusitis means one that requires 
bedrest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2002).

In light of the above, and given that the appellant stated in 
his January 2001 VA examination that his sinusitis required 
antibiotic treatment about three times a year, and that the 
outpatient treatment records from the Heartland East VAMC 
show that in August 2000, the appellant was prescribed 
antibiotics for his sinusitis, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine the current 
severity of the appellant's service-connected allergic 
sinusitis.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his major depression, hemorrhoids, or 
sinusitis in recent years.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a VA psychiatric examination to 
determine the current severity of the 
appellant's service-connected major 
depression.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  The examiner is specifically 
requested to review the appellant's 
previous VA psychiatric examinations, 
conducted in November 1999 and January 
2001, the Special Report of Training (VA 
Form 28-1905d), dated in February 2002, 
the inpatient treatment records from the 
appellant's VA hospitalization, from 
September 11 to September 15, 2003, and 
the copy of a U.S. Department of Labor, 
Certification of Health Care Provider 
(Form WH-380), dated in October 2003.  
The psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.130 (2002) (General Rating Formula 
for Mental Disorders).  The examiner 
should also provide a full multi-axial 
evaluation, to include the assignment of 
a numerical score on the Global 
Assessment of Functioning scale.  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should provide 
an opinion as to the degree of industrial 
impairment due to the appellant's 
service-connected major depression.  
Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  

(B) a VA examination to determine the 
current severity of the appellant's 
service-connected hemorrhoids.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
indicated studies should be performed, 
and all findings set forth in detail.  
The examiner should specifically indicate 
whether the disability is manifested by 
large or thrombotic hemorrhoids, whether 
the hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
whether there is any indication that the 
disability is productive of frequent 
recurrences, and whether there is 
evidence of persistent bleeding, anemia, 
or fissures.  Moreover, the impact of the 
service-connected hemorrhoids on the 
appellant's ability to maintain or obtain 
some form of gainful employment should be 
remarked upon by the examiner.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

(C) a VA examination to determine the 
current severity of the appellant's 
allergic sinusitis.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including sinus series if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The current manifestations of the 
appellant's sinus disorder should be 
fully described in the examination 
report.  The examiner's attention should 
be directed to the description of the 
frequency and duration of the appellant's 
sinus attacks.  The examiner must discuss 
whether there is evidence of and the 
number of incapacitating episodes per 
year of sinusitis requiring prolonged 
antibiotic treatment (lasting four to six 
weeks); and/or whether there is evidence 
of and the number of non-incapacitating 
episodes per year characterized by 
headaches, pain, and purulent discharge 
or crusting.  The examiner must also 
discuss whether there is evidence of near 
constant sinusitis characterized by 
headaches, pain and tenderness of the 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Any 
indications that the appellant's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  In addition, the 
impact of the service-connected sinusitis 
on the appellant's ability to maintain or 
obtain some form of gainful employment 
should be remarked upon by the examiner.  
The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the claims.  If any such 
action does not resolve each claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Specifically, in regard to the 
appellant's TDIU claim, the RO should 
address the appellant's contention made 
in a Statement in Support of Claim (VA 
Form 21-4138), dated in July 2002, where 
the appellant maintained that he was 
entitled to TDIU during the period of 
time from August 1998 to December 2001.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

